Citation Nr: 1234570	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  10-45 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for purposes of establishing eligibility for dependency and indemnity benefits (DIC), death pension, and accrued benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to October 1945, and was a prisoner of war (POW) of the German forces from November 1944 to May 1945.  He died in January 2010 and the appellant contends she is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant married the Veteran in June 1983.

2.  The appellant's marriage to the Veteran was terminated by divorce on August [redacted], 2002.

3.  The Veteran died in January 2010.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the Veteran's surviving spouse for purposes of establishing eligibility for DIC, death pension, and accrued benefits, have not been met.  38 U.S.C.A. §§ 101, 103, 1311 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.50, 3.55 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although VA has statutory and regulatory duties to notify and assist claimants who submit claims, those provisions are not applicable here where resolution of the claim is as a matter of law.  Manning v. Principi, 16 Vet. App. 534 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

The appellant has applied for death benefits asserting that she is the Veteran's surviving spouse.

A surviving spouse is defined as a person (a) of the opposite sex; (b) who was the spouse of the Veteran at the time of the Veteran's death; (c) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse); and (d) who has not remarried or (in cases not involving remarriage) has not since the death of the Veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 3.50(b) (2011).  A spouse is a person whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1(j) (2011).  38 C.F.R. § 3.50(a) (2011).  For VA benefits purposes, a marriage means a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 C.F.R. § 3.1(j) (2011). 

Continuous cohabitation from the date of marriage to the date of the Veteran's death is met where the evidence shows that any separation between the appellant and the Veteran was due to the misconduct of, or procured by, the Veteran without the fault of the surviving spouse.  38 C.F.R. § 3.53(a) (2011).  The statement of the surviving spouse regarding the reason for the separation from the Veteran will be accepted in the absence of contradictory information.  Due weight will be given to findings of fact made in court decisions issued during the Veteran's life on issues subsequently involved in determining whether the requirement of continuous cohabitation has been met.  38 C.F.R. § 3.53(b) (2011).

The record shows that the appellant is of the opposite sex from the Veteran and married to him in June 1983.  However, the evidence of record shows that the appellant was legally divorced from the Veteran, effective August [redacted], 2002, several years prior to his death in January 2010.  Accordingly, the appellant was no longer the Veteran's spouse for VA purposes as of August [redacted], 2002.  Therefore, the appellant also was not the Veteran's surviving spouse as of the date of his date, in January 2010.

The appellant claims that she is entitled to recognition as the Veteran's surviving spouse on the basis that she did not cause or desire the divorce, and that the Veteran himself left her against her will and then filed for divorce unilaterally, subsequently paying alimony until the date of his death.  The Board finds the appellant to be entirely credible, and notes that the Veteran was a recognized prisoner of war with service-connected posttraumatic stress disorder, which is entirely consistent with the appellant's claims regarding relationship difficulties and the circumstances surrounding the divorce.  The Board is sympathetic to the appellant's circumstances, but the fact remains that the marriage was legally terminated, effective August [redacted], 2002.  While VA regulations provide some exceptions for the co-habitation requirement during periods of separation, no exceptions are provided for finalized divorces.  38 C.F.R. §§ 3.53, 3.55 (2011).  

Since a surviving spouse is defined by law as a person who was legally married to the Veteran at the time of the Veteran's death, the appellant's August 2002 divorce from the Veteran bars her from eligibility for status as the Veteran's surviving spouse, regardless of the cause of the divorce.  38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 3.50(b) (2011).  Thus, under the general definition of a surviving spouse, once the appellant became divorced from the Veteran, she no longer could meet the criteria to achieve the status of a surviving spouse of the Veteran for purposes of VA benefits.  38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 3.50(b) (2011).  Despite the fact that the appellant did not cause or desire the divorce, has not remarried, and was supported by the Veteran's alimony payments until the date of his death, she is not considered the surviving spouse of the Veteran as the result of her divorce.  No legal exception is applicable that would allow the appellant to receive benefits.  Consequently, recognition of the appellant as the Veteran's surviving spouse is precluded by law.  Therefore, her claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board is sympathetic to the appellant's claim and the circumstances of the events surrounding this appeal.  However, the applicable laws and regulations as written preclude a grant of benefits, even on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416 (1994).  No equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429 (1992).  The Board is without the authority to disregard the applicable laws, notwithstanding the extenuating circumstances that have resulted in this appeal.  Congress did not enact any exceptions to the above-discussed legal provisions that would permit a grant of the requested benefits.

Accordingly, the Board finds that the criteria to be recognized as the Veteran's surviving spouse for purposes of establishing eligibility for DIC, death pension, and accrued benefits, have not been met.  Therefore, the claim must be denied.
ORDER

Entitlement to recognition as the Veteran's surviving spouse for purposes of establishing eligibility for DIC, death pension, and accrued benefits is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


